Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


No. 08-2155

                           HANNY HERLY ARINA,

                                Petitioner,

                                      v.

                MICHAEL B. MUKASEY, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF THE
                     BOARD OF IMMIGRATION APPEALS


                                   Before

                          Lynch, Chief Judge,
                Torruella and Howard, Circuit Judges.



     Andre R. Sobolelvsky on brief for petitioner.
     Surell Brady on motion for summary affirmance for
respondent.



                            January 12, 2009
            Per Curiam.    Petitioner, a citizen of Indonesia, whose

applications for asylum, withholding of removal, and relief under

the Convention Against Torture ("CAT") were denied, has petitioned

for review of the Board of Immigration Appeals' denial of his

motion for reconsideration and has moved for a stay of his removal

pending such review.      Respondent has opposed the motion for a stay

and has cross-moved for summary disposition.                 For the reasons

discussed below, after careful review of the entire record and the

parties'    respective    motions,    we   summarily    deny   the   petition,

thereby mooting the motion for a stay of removal.

            Because petitioner did not file a timely appeal from the

November 30, 2007 decision of the Board of Immigration Appeals

("BIA") dismissing his appeal from the decision of the Immigration

Judge ("IJ") denying his application for asylum, withholding of

removal, and CAT relief, we have no jurisdiction to review that

decision.    Zhang v. INS, 348 F.3d 289, 292 (1st Cir. 2003).              Nor

did the motion to reconsider toll the time for filing a petition

for review of the BIA's original decision.             Id.

            Although the BIA's denial of a motion to reconsider is

separately appealable, id., such a denial is reviewable only for an

abuse of discretion, id. 293, "meaning that it must be upheld

unless it 'was made without a 'rational explanation, inexplicably

departed from established policies, or rested on an impermissible




                                     - 2 -
basis.'"     Nascimento v. INS, 274 F.3d 26, 28 (1st Cir. 2001)

(quoting Leblanc v. INS, 715 F.2d 685, 693 (1st Cir. 1983)).

            No such abuse occurred here.       The BIA's explanation for

denying     reconsideration--that    "the    motion       merely    restate[d]

arguments presented before the Immigration Judge and on appeal

. . . and presented no persuasive evidence or argument that [the

BIA] committed error of law or fact in dismissing his appeal"--is

rational and consistent with BIA policy.        See 8 C.F.R. § 1003.2(b)

(requiring that a motion to reconsider specify errors of fact or

law in the BIA's original decision and be supported by pertinent

authority).     Petitioner does not allege that the BIA's original

decision rested on an impermissible basis, such as petitioner's

race.    Zhang, 348 F.3d at 293.     The order denying reconsideration

also    accurately   characterizes   the    motion   as    simply    restating

arguments previously made and failing to make any persuasive claims

of error.

            Consequently, the BIA did not abuse its discretion in

denying the motion for reconsideration, the only order that we have

jurisdiction to review.      Accordingly, the petition for review is

summarily denied.     1st Cir. R. 27.0(c).     Petitioner's motion for a

stay of removal and respondent's motion to stay briefing are denied

as moot.




                                   - 3 -